Case 7:20-cv-30021-TTC-RSB Document 28 Filed 07/17/20 Page 1 of 3 Pageid#: 273




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

 GEORGE WESLEY HUGUELY, V, No. 1458946,

                                  Petitioner,

       v.                                       CIVIL ACTION NO. 7:20cv30021

 HAROLD W. CLARKE, DIRECTOR,
 VIRGINIA DEPARTMENT OF CORRECTIONS,

                                  Respondent.


                 MOTION TO DISMISS AND RULE 5 ANSWER

       The respondent, by counsel, pursuant to Rule 5, Rules Governing Section 2254

 Cases, moves this Court to dismiss petitioner’s petition for a writ of habeas corpus.

       1. The reasons requiring dismissal are set forth in the accompanying Brief in

 Support which is incorporated by reference.

       2. Each and every allegation not expressly admitted should be taken as denied.

       3. The lack of merit of the petition is ascertainable from the record and the

 applicable law without the need of an evidentiary hearing. See 28 U.S.C. § 2254 (d)

 and (c).

       WHEREFORE, the respondent prays the petition for a writ of habeas corpus

 will be dismissed without an evidentiary hearing.
Case 7:20-cv-30021-TTC-RSB Document 28 Filed 07/17/20 Page 2 of 3 Pageid#: 274




                                 Respectfully submitted,

                                 HAROLD W. CLARKE, DIRECTOR,
                                 VIRGINIA DEPARTMENT OF
                                 CORRECTIONS,
                                    Respondent herein,

                                 /s/__________________________
                                 Leah A. Darron
                                 Senior Assistant Attorney General
                                 Virginia State Bar No. 23823
                                 Counsel for Respondent
                                 Office of the Attorney General
                                 202 North Ninth Street
                                 Richmond, Virginia 23219
                                 Office: (804) 786-2071
                                 Fax: (804) 371-1051
                                 oagcriminallitigation@oag.state.va.us
                                 ldarron@oag.state.va.us




                                      2
Case 7:20-cv-30021-TTC-RSB Document 28 Filed 07/17/20 Page 3 of 3 Pageid#: 275




                       CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020, I have electronically filed the

 foregoing Motion to Dismiss and Rule 5 Answer with the Clerk of the Court using

 the CM/ECF system, which will notify electronically the following CM/ECF

 participant and other counsel:

 Jonathan P. Sheldon                       Jeffrey M. Harris
 Sheldon & Flood, PLC                      Bryan K. Weir
 10621 Jones Street, Suite 301A            Jordan M. Call
 Fairfax, VA 22030                         CONSOVOY MCCARTHY PLLC
 jsheldon@sfhdefense.com                   1600 Wilson Boulevard, Suite 700
                                           Arlington, VA 22209
                                           jeff@consovoymccarthy.com
                                           bryan@consovoymccarthy.com
                                           jordan@consovoymccarthy.com
                                           * Pro hac vice application pending



                                   /s/__________________________
                                   Leah A. Darron
                                   Senior Assistant Attorney General
                                   Virginia State Bar No. 23823
                                   Counsel for Respondent
                                   Office of the Attorney General
                                   202 North Ninth Street
                                   Richmond, Virginia 23219
                                   Office: (804) 786-2071
                                   Fax: (804) 371-1051
                                   ldarron@oag.state.va.us
                                   oagcriminallitigation@oag.state.va.us




                                       3
